Name: Council Decision of 28 November 1997 concerning the extension of Common Position 95/544/CFSP on Nigeria
 Type: Decision
 Subject Matter: political framework; NA;  international affairs;  Africa;  rights and freedoms;  migration
 Date Published: 1997-12-09

 Avis juridique important|31997D0821Council Decision of 28 November 1997 concerning the extension of Common Position 95/544/CFSP on Nigeria Official Journal L 338 , 09/12/1997 P. 0008 - 0008COUNCIL DECISION of 28 November 1997 concerning the extension of Common Position 95/544/CFSP on Nigeria (97/821/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.2 thereof,Whereas, on 4 December 1995 the Council defined, on the basis of Article J.2 of the Treaty on European Union, Common Position 95/544/CFSP on Nigeria (1);Whereas that common position expires on 4 December 1997; whereas, in the light of the considerations in paragraph 3 thereof, it should be further extended,HAS DECIDED AS FOLLOWS:Article 1 Common Position 95/544/CFSP shall be extended until 1 November 1998.Article 2 This Decision shall published in the Official Journal.Done at Brussels, 28 November 1997.For the CouncilThe PresidentG. WOHLFART(1) OJ L 309, 21.12.1995, p. 1. Common position as last amended by Decision 97/358/CFSP (OJ L 153, 11.6.1997, p. 6).